--------------------------------------------------------------------------------

 
Exhibit 10.17
Execution Copy



FOURTEENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


FOURTEENTH AMENDMENT, dated as of January 31, 2008 to the Amended and Restated
Loan and Security Agreement, dated as of May 22, 2000, among HWC Wire & Cable
Company (formerly known as Houston Wire & Cable Company) (“Borrower”), the
lenders or lender named therein (“Lenders”) and Bank of America, N.A. (“Bank of
America”) as successor-in-interest to Fleet Capital Corporation, as agent for
said Lenders (Bank of America, in such capacity, “Agent”).  Said Amended and
Restated Loan and Security Agreement, as amended by a certain First Amendment to
Amended and Restated Loan and Security Agreement by and among Borrower, Lenders
and Agent dated as of July 13, 2000, by a certain Second Amendment to Amended
and Restated Loan and Security Agreement by and among Borrower, Lenders and
Agent dated May 30, 2001, by a certain Third Amendment to Amended and Restated
Loan and Security Agreement by and among Borrower, Lenders and Agent dated
October 22, 2001, by a certain Fourth Amendment to Amended and Restated Loan and
Security Agreement by and among Borrower, Lenders and Agent dated December 31,
2002, by a certain Fifth Amendment to Amended and Restated Loan and Security
Agreement by and among Borrower, Lenders and Agent dated November 19, 2003, by a
certain Sixth Amended to Amended and Restated Loan and Security Agreement dated
as of May 26, 2005 by and among Borrower, Lenders and Agent, by a certain
Seventh Amendment to Amended and Restated Loan and Security Agreement dated
December 14, 2005 by and among Borrower, Agent and Lenders, by a certain Eighth
Amendment to Amended and Restated Loan and Security Agreement dated December 30,
2005 by and among Borrower, Agent and Lenders, by a certain Ninth Amendment to
Amended and Restated Loan and Security Agreement dated May 23, 2006 by and among
Borrower, Agent and Lenders, by a certain Tenth Amendment to Amended and
Restated Loan and Security Agreement dated as of November 3, 2006 by and among
Borrower, Agent and Lenders, by a certain Eleventh Amendment to Amendment of
Restated Loan and Security Agreement dated as of July 31, 2007 by and among
Borrower, Agent and Lenders, by a certain Twelfth Amendment to Amended and
Restated Loan and Security Agreement dated August 3, 2007 by and among Borrower,
Agent and Lenders and by a certain Thirteenth Amendment to Amended and Restated
Loan and Security Agreement dated as of September 28, 2007 by and among
Borrower, Agent and Lenders and as it may be further amended, is hereinafter
referred to as the “Loan Agreement.”  The terms used herein and not otherwise
defined shall have the meanings attributed to them in the Loan
Agreement.  References to Agent and/or any Lender shall include Agent’s or such
Lender’s predecessor(s)-in-interest.


WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement.


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Amended and Additional Definitions.  The following definitions of
“Fourteenth Amendment” and “Fourteenth Amendment Effective Date” are hereby
inserted into Appendix A to the Loan Agreement.  The definition of “Borrowing
Base” contained in Appendix A to the Loan Agreement is hereby deleted and the
following is inserted in its stead:


*      *      *


“Borrowing Base – as at any date of determination thereof, an amount equal to
the lesser of:


(i)           the Maximum Revolving Loan at such date; or


(ii)           an amount equal to:


(a)           up to eighty-five percent (85%) of the net amount of Eligible
Accounts outstanding at such date;


PLUS


(b)           the Effective Inventory Advance Rate multiplied by the value of
Eligible Inventory at such date calculated on the basis of the lower of cost or
market with the cost of raw materials and finished goods calculated on a
first-in, first-out basis;


MINUS (subtract from the lesser of (i) or (ii) above)


(iii)           an amount equal to the sum of (a) any amount which Agent
reasonably expects it may be obligated to pay in the future for the account of
Borrower, plus (b) the amount of any reserve established by Agent pursuant to
Section 1.1.1, plus (c) the LC Amount.


For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less, to the extent not already
deducted in the calculation of Eligible Accounts, any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.  Further, the value of Eligible Inventory shall be
adjusted as of each date of calculation to reflect decreases in the Comex market
price of copper as reported on the London Metals Exchange, but only to the
extent that such decrease would result in a value less than current book value.


*      *      *


Fourteenth Amendment – that certain Fourteenth Amendment to Amended and Restated
Loan and Security Agreement dated as of January 31, 2008 by and among Borrower,
Agent and Lenders.


*      *      *

 
2

--------------------------------------------------------------------------------

 

Fourteenth Amendment Effective Date – the date on which the conditions precedent
to the effectiveness of the Fourteenth Amendment are satisfied.”


2.           Distribution.  Subsection 8.2.7 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:


“8.2.7      Distributions.  Declare or make, or permit any Subsidiary of
Borrower to declare or make, any Distributions, except that:


(a)           Subsidiaries of Borrower may make Distributions to Borrower with
respect to their common Stock;


(b)           Borrower may pay dividends to Guarantor in an amount sufficient to
maintain the corporate existence of Guarantor, to pay income taxes and to pay
the reasonable out-of-pocket expenses of Guarantor and audit fees and expenses,
not to exceed $100,000 per annum in the aggregate;


(c)           Borrower may pay dividends to Guarantor for further distribution
to its stockholders in an amount not to exceed the lesser of (x) income taxes on
phantom income incurred on the issuance of payment-in-kind notes with respect to
the Guarantor Subordinated Debt or (y) $125,000 per year;


(d)           Borrower may pay dividends to Guarantor of up to $100,000 in each
Fiscal Year to repurchase the capital stock of employees who die or terminate
their employment with Borrower; and


(e)           Borrower may make Distributions to Guarantor to permit Guarantor
to pay dividends on Guarantor’s common Stock so long as after giving effect to
any such Distribution, (i) no Event of Default shall have occurred and is
continuing, (ii) the aggregate amount of all such Distributions made within the
most recently ended twelve month period plus the amount of the proposed
Distribution does not exceed, within any twelve month period, $10,000,000, and
(iii) Availability was or will not be less than $15,000,000 at any time within
the 90 days immediately prior to the date of such Distribution or after giving
effect to such Distribution and any pending Distribution for declared but unpaid
dividends or common Stock repurchases.


(f)           On or prior to December 31, 2009, Borrower may make Distributions
to Guarantor to permit Guarantor to make repurchases of, Guarantor’s common
Stock so long as after giving Guarantors  effect to any such Distribution, (i)
no Event of Default shall have occurred and is continuing, (ii) the aggregate
amount of all such Distributions does not exceed $75,000,000, and (iii)
Availability was or will not be less than $15,000,000 at any time within the 90
days immediately prior to the date of such Distribution or after giving effect
to such Distribution and any pending Distributions for declared but unpaid
dividends or common Stock repurchases.

 
3

--------------------------------------------------------------------------------

 

3.           Financial Covenant.  Exhibit Q to the Loan Agreement is hereby
deleted and Exhibit Q attached to this Fourteenth Amendment is hereby inserted
in its stead.  The financial covenant contained in Exhibit Q to the Loan
Agreement is hereby deleted and the following is inserted in its stead:


“EXHIBIT Q


FINANCIAL COVENANTS


*     *      *


COVENANT


Fixed Charge Coverage Ratio- If Availability at any time within the most
recently ended 90 day period is less than Fifteen Million Dollars ($15,000,000),
(x) Borrower shall not permit the Fixed Charge Coverage Ratio for the most
recently ended twelve month period ending on a March 31, June 30, September 30
or December 31 to be less than 1.10 to 1 and (y) Borrower shall not permit the
Fixed Charge Coverage Ratio for the most recently ended fiscal quarter ending on
March 31, June 30, September 30 or December 31 to be less than 2.00 to 1.”


4.           Fee.  In order to induce Bank of America, as a Lender, to enter
into this Fourteenth Amendment, Borrower agrees to pay to Agent, for the benefit
of Bank of America, as sole Lender, a fee in the amount of $20,000.  Said fee
shall be due and payable and fully earned and non-refundable on the date hereof.


5.           Conditions Precedent.  This Fourteenth Amendment shall become
effective upon satisfaction of each of the following conditions precedent:


(a)           Agent shall have received each of the following documents, each in
form and substance acceptable to Agent:


(i)           Copy of this Fourteenth Amendment, duly executed by Borrower,
Guarantor, Agent and each Lender; and


(ii)           Amended and Restated Revolving Credit Note in the form attached
hereto and incorporated herein as Exhibit A-1 attached to this Fourteenth
Amendment executed by Borrower.


(b)           Bank of America, as Agent and Lender, and The CIT Group/Business
Credit, Inc. shall have executed and delivered to each other an Assignment and
Acceptance Agreement pursuant to which The CIT Group/Business Credit, Inc. shall
have assigned to Bank of America all of its rights, title and interest in its
Loans and Revolving Loan Commitment.


The date on which all of the conditions precedent listed above are satisfied or
waived is hereinafter referred to as the “Fourteenth Amendment Effective
Date.”  After the Fourteenth Amendment Effective Date, Lenders shall deliver to
Borrower the Revolving Credit Notes and Term Notes previously executed and
delivered by Borrower to Lenders, which Notes shall be marked “Amended and
Superceded.”

 
4

--------------------------------------------------------------------------------

 

6.           Signature Block.  The signature block to the Loan Agreement is
hereby amended to read as the signature block to this Fourteenth Amendment.


7.           Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.


8.           Governing Law.  This Fourteenth Amendment and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed in such state, without regard to the principles thereof regarding
conflict of laws.


9.           Counterparts.  This Fourteenth Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.


10.           No Novation.  The amended and restated Revolving Credit Note to be
delivered pursuant to this Fourteenth Amendment replaces and supercedes those
certain promissory notes in the principal amount of $55,000,000 and $20,000,000,
respectively, each dated September 27, 2007 (the “Original Notes”) and the
execution and delivery of such amended and restated Revolving Credit Note shall
not constitute (a) an extinguishment of the indebtedness of Borrower to the
applicable Lender evidenced by the Original Notes or (b) a novation of any such
indebtedness or any of the Original Notes.


(Signature Page Follows)

 
5

--------------------------------------------------------------------------------

 

(Signature Page to Fourteenth Amendment to Amended and Restated
Loan and Security Agreement)


IN WITNESS WHEREOF, this Fourteenth Amendment has been duly executed as of the
first day written above.




HWC WIRE & CABLE COMPANY, as Borrower
 
HOUSTON WIRE & CABLE COMPANY, as Guarantor
                   
By:
/s/ Nicol G. Graham
 
By:
/s/ Charles A. Sorrentino
Name: 
Nicol G. Graham
 
Name: 
Charles A. Sorrentino
Title:
Vice President and Chief Financial Officer
 
Title:
President and Chief Executive Officer
                   
BANK OF AMERICA, N.A., as Agent and a Lender
                         
By:
/s/ Sandra J. Evans
     
Name: 
Sandra J. Evans
     
Title:
Sr. Vice President
     



Revolving Loan Commitment:  $75,000,000

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


AMENDED AND RESTATED REVOLVING CREDIT NOTE




$75,000,000
Amended and Restated
 
As of January 31, 2008
 
Chicago, Illinois



FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of Bank of America, N.A., a national banking association
(“Lender”), or its registered assigns, at the principal office of Bank of
America, N.A., as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of Seventy-Five Million Dollars
($75,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.


This Note is one of the or, if applicable, the, Revolving Credit Notes referred
to in, and issued pursuant to, that certain Amended and Restated Loan and
Security Agreement dated as of May 22, 2000 by and among Borrower, the lender
signatories thereto (including Lender) and Fleet Capital Corporation, the
predecessor-in-interest to Bank of America, N.A. (“Bank of America”), as agent
for such Lenders (Bank of America in such capacity “Agent”) (hereinafter amended
from time to time, the “Loan Agreement”), and is entitled to the benefit and
security of the Loan Agreement.  All of the terms, covenants and conditions of
the Loan Agreement and the Security Documents are hereby made a part of this
Note and are deemed incorporated herein in full.  All capitalized terms herein,
unless otherwise defined, unless otherwise specifically defined in this Note,
shall have the meanings ascribed to them in the Loan Agreement.


The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.


Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.


The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.


Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.
 
This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.
 

 
HWC WIRE & CABLE COMPANY
       
By:
   
Name:  
   
Title:
 



 
A-1-1

--------------------------------------------------------------------------------